Order entered April 23, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00048-CR

                         LAURA JAYNE CANNON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 4
                                Collin County, Texas
                        Trial Court Cause No. 004-82550-2014

                                        ORDER
                    Before Justices Francis, Lang-Miers, and Whitehill

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate in this appeal INSTANTER.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE